Case 2:20-cv-00374 Document 2 Filed 06/02/20 Page 1 of 9 PageID #: 40




                                                   3:20-cv-00374
Case 2:20-cv-00374 Document 2 Filed 06/02/20 Page 2 of 9 PageID #: 41
Case 2:20-cv-00374 Document 2 Filed 06/02/20 Page 3 of 9 PageID #: 42
Case 2:20-cv-00374 Document 2 Filed 06/02/20 Page 4 of 9 PageID #: 43
Case 2:20-cv-00374 Document 2 Filed 06/02/20 Page 5 of 9 PageID #: 44
Case 2:20-cv-00374 Document 2 Filed 06/02/20 Page 6 of 9 PageID #: 45
Case 2:20-cv-00374 Document 2 Filed 06/02/20 Page 7 of 9 PageID #: 46
Case 2:20-cv-00374 Document 2 Filed 06/02/20 Page 8 of 9 PageID #: 47
Case 2:20-cv-00374 Document 2 Filed 06/02/20 Page 9 of 9 PageID #: 48
